Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 08/25/2022. Applicant’s argument, filed on 08/25/2022 has been entered and carefully considered. Claims 1-20 are pending.

Double Patenting rejection against US Application 16/588,347 is deferred based on the arguments submitted on 08/25/2022.

Response to Arguments

Applicant’s arguments in the 08/25/2022 Remarks have been fully considered but they are not persuasive because of the following:

Regarding claims, on page 9-13 argues “the plurality of unreliable pixels being a subset of the pixels”, “a prima facie case of obviousness”, “based at least in part …., a threshold intensity”. While the applicant’s argument points are understood, the examiner respectfully disagrees it is because Rajasekaran in view of Miki further in view of Drinkard teaches (MPEP 2141.I, “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability” Rajasekaran teaches, [0031]-[0032], the sun is within the image scene, blooming pixels, Drinkard teaches, [0006], bad-pixel detection, so, plurality of unreliable or blooming pixels, being a subset of pixels, sun in the scene, can be detected; Rajasekaran, Abstract, Miki, [0091], Drinkard, Abstract, [0003], all from the similar technological area of dynamic range, pixels intensity and time-of-flight measurements, "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983); Rajasekaran teaches, [0029], [0034], Fig. 7, a threshold value near a pixel saturation may be used, so, limitations of Claim 6 and 15 are taught by the prior arts).
Therefore, the rejection is maintained.

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 08/25/2022. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

		
Examiner’s Note

Claims 1-5 refer to "A vehicle”, Claims 6-14 refer to "A system”, and Claims 15-20 refer to "A method”. Claims 6-20 are similarly rejected in light of rejection of claims 1-5, any obvious combination of the rejection of claims 1-5, or the differences are obvious to the ordinary skill in the art. Examiner requests similar amendment to the independent claims for advancing the prosecution.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rajasekaran (US 20210044767 A1) in view of Miki et al. (US 20190195991 A1), hereinafter Miki, further in view of Drinkard et al. (US 20130076866 A1), hereinafter Drinkard.
	
	Regarding claim 1, Rajasekaran discloses a vehicle comprising (Abstract): a time-of-flight sensor configured to generate data based on light received at a receiver of the time-of-flight sensor; one or more processors; and memory storing processor-executable instructions that, when executed by the one or more processors, configure the vehicle to perform acts comprising ([0003]): receiving, from the time-of-flight sensor, first sensor data comprising a plurality of first phase frames, the first phase frames comprising first phase values for pixels of the receiver, and the first sensor data being associated with a first exposure time (Fig. 11, element 1101); receiving, from the time-of-flight sensor, second sensor data comprising a plurality of second phase frames, the second phase frames comprising second phase values for the pixels of the receiver, and the second sensor data being associated with a second exposure time shorter than the first exposure time (Fig. 11, element 1123); determining, based at least in part on the first sensor data and the second sensor data, a plurality of unreliable pixels of the pixels, the plurality of unreliable pixels being a subset of the pixels ([0017], [0027], [0034]-[0036], [0053]-[0054], [0031]-[0032], the sun is within the image scene, blooming pixels); determining first intensity information from the first phase values and second intensity information from the second phase values, the first intensity information comprising an intensity pixel; determining, based at least in part on the number of unreliable pixels, the first intensity information, and the second intensity information, a saturation value associated with the first exposure and the second exposure; determining, based on the saturation value, a threshold intensity ([0017], [0027], [0034]-[0036], [0053]-[0054]); determining that a measured intensity of the intensity pixel is greater than or equal to the threshold intensity; and generating filtered data comprising a portion of the first intensity information, the filtered data including, based on the measured intensity being greater than the threshold intensity, at least one of the measured intensity for the intensity pixel or a measured depth of a depth pixel corresponding to the intensity pixel ([0017], [0027], [0034]-[0036], [0053]-[0054]).
	Rajasekaran discloses all the elements of claim 1 but Rajasekaran does not appear to explicitly disclose in the cited section the first phase values and second intensity information from the second phase values.
	However, Miki from the same or similar endeavor teaches the first phase values and second intensity information from the second phase values ([0296], [0303]-[0308]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rajasekaran to incorporate the teachings of Miki for effective distance measurement (Miki, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Rajasekaran in view of Miki discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section unreliable pixels.
	However, Drinkard from the same or similar endeavor teaches determining unreliable pixels ([0006], [0060]-[0061], [0101]-[0109]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rajasekaran in view of Miki to incorporate the teachings of Drinkard for improved operation of visual systems (Drinkard, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Rajasekaran in view of Miki further in view of Drinkard discloses the vehicle of claim 1, the acts further comprising: determining that a second measured intensity of a second intensity pixel in the first intensity information is equal to or less than the threshold intensity, wherein the filtered data excludes information associated with the second intensity pixel based at least in part on the second measured intensity being equal to or less than the threshold intensity (Rajasekaran, Fig. 11, [0017], [0027], [0034]-[0036], [0053]-[0054], Miki, [0167], [0296], [0303]-[0308], Drinkard, [0006], [0060]-[0061], [0101]-[0109]).  

	Regarding claim 3, Rajasekaran in view of Miki further in view of Drinkard discloses the vehicle of claim 1, the acts further comprising: determining, based at least in part on the filtered data, an object in an environment of the vehicle; and controlling the vehicle relative to the object (Rajasekaran, Fig. 11, [0021], [0017], [0027], [0034]-[0036], [0053]-[0054], Miki, Fig. 9, [0028], [0124]-[0125], [0167], [0190]-[0194], [0296], [0303]-[0308], Drinkard, [0006], [0060]-[0061], [0101]-[0109]).  

	Regarding claim 4, Rajasekaran in view of Miki further in view of Drinkard discloses the vehicle of claim 1, wherein the saturation value is based at least in part on one or more of a number of high energy pixels of the first sensor data, a number of high energy pixels of the second sensor data, or a number of medium energy pixels of the first sensor data (Rajasekaran, Fig. 11, [0021], [0017], [0027], [0034]-[0036], [0053]-[0054], Miki, Fig. 9, [0028], [0124]-[0125], [0167], [0190]-[0194], [0201], [0296], [0303]-[0308], Drinkard, [0006], [0060]-[0061], [0101]-[0109], it is obvious to the ordinary skill in the art).  

	Regarding claim 5, Rajasekaran in view of Miki further in view of Drinkard discloses the vehicle of claim 1, wherein the first exposure time is from about four-times to about eight-times the length of the second exposure time (Rajasekaran, Fig. 11, [0003], [0021], [0017], [0027], [0034]-[0036], [0053]-[0054], Miki, Fig. 9, Fig. 17, [0028], [0124]-[0125], [0167], [0190]-[0194], [0201], [0296], [0303]-[0308], Drinkard, [0006], [0046], [0060]-[0061], [0101]-[0109], it is obvious to the ordinary skill in the art).

Regarding claim 6-20, See Examiner’s Note. Regarding claim 8, Drinkard, [0094], pixels are measured with a reference; Regarding claim 10, Drinkard, [0060], average, it is obvious to the ordinary skill in the art.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487